NO. 12-03-00268-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


§


IN RE: MEL POWER,§
	ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
 On August 8, 2003, this Court initiated contempt proceedings against court reporter Mel Power
("Power") for failing to obey its June 13, 2003 order by which it was ordered that Power file the
reporter's record in cause number 12-00-00105-CR on or before June 23, 2003.  Power was ordered to
appear before this Court at 1:30 p.m. on September 25, 2003 to "show cause, if any..., why [he] should
not be held in contempt of this Court and punished for failure to comply with the order of this Court
dated June 13, 2003...."  Power did not appear as ordered. The hearing was rescheduled for 9:00 a.m.
on September 29, 2003, and a writ of attachment was issued.  Power posted a bond naming Circle B
Bonds and Eric Burrow as sureties.  Power appeared in person at 9:00 a.m. on September 29, 2003 and
filed the complete reporter's record in cause number 12-00-00105-CR.
	At the conclusion of the hearing, the Court found Power in contempt for violating the June 13,
2003 order.  As punishment, the Court assessed a fine of $500.00, payable to the Clerk of the Twelfth
Court of Appeals on or before October 29, 2003.  On October 27, 2003, Power paid the fine assessed. 
Because Power has purged himself of his contempt, this original proceeding is dismissed.  Circle B
Bonds and Eric Burrow are hereby released as sureties on Power's bond.
  JAMES T. WORTHEN 
									     Chief Justice
Opinion delivered October 29, 2003.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.


(PUBLISH)